Per curiam.
This is an appeal from an election contest involving the Democratic primary election for Superintendent of Schools for Warren County held in August, 1980. The trial court on September 3, 1980, denied the prayers of the appellant’s petition contesting the primary. The notice of appeal to the Court of Appeals of Georgia was filed in the trial court on October 1,1980. The transcript was filed in the Court of Appeals on December 11, 1980. The Court of Appeals transferred the matter to the Supreme Court on January 19, 1981. No motion to expedite was filed in any court.
Inasmuch as the general election was held on November 4,1980, it is too late to conduct a new primary election. Therefore, this appeal must be dismissed as moot. Palmer v. Conner, 247 Ga. 35 (273 SE2d 612) (1981).

All the Justices concur.